Orders of the Family Court entered on October 26, 1964 and January 11, 1965, adjudging respondent to be the father of a child bom to petitioner and fixing support for the said child unanimously reversed, on the law, and a new trial ordered, without costs and without disbursements. Errors in the exclusion of testimony necessitate a new trial. An examination of the baptismal record of St. Finbar’s Church shows erasures and new writing over the original entry. When respondent sought to examine the supervising priest as to this, the court, without objection from the petitioner, sustained objection made by an attorney without standing. Presumably the objection was on the ground of confidential communication (CPLR 4505). There was, however, no showing or reason to believe that the information sought required the disclosure of information under the cloak of the confessional or was in any way confidential. In this closely contested ease it is impossible to say whether the excluded testimony might have produced a different result. Concur — Rabin, J. P., Stevens, Steuer, Capozzoli and Bastow, JJ.